Title: To George Washington from Benjamin Lincoln, 15 March 1786
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston March 15h 1786

Immediately on the receipt of your Excellencys favor of the 6th Ulto I wrote to Mr Lear, who lives at Portsmouth New Hampshire, on the subject of joyning your family and requested to know the terms, ⅌ Year, he would perform the several duties pointed out The following is an extract from his letter in answer to mine “Two hundred dollars ⅌ annum will be satisfactory on my [part] for the services which I shall render his Excellency in the capacity of a preceptor to the Children and private secretary to him. The advantages which I think must accrue to me from a connexion with that exalted Character and the company which resorts to the House will have a greater weight than any pecuniary considerations. My leisure hours I shall devote to the study of the law: And one or more I think, by method, I can call my own every day without neglecting the duties I am to perform, unless, when some pressing circumstances require particular dispatch” Mr Lear writes a good hand & has obtained a pretty good knowledge of the most exact method of book-keeping—It is now said little may be expected from, the supposed invention,

of extracting fresh from salt water. With sentiments of the highest esteem I have the honor of being your Excellency’s most Obedient servt

B. Lincoln

